PER CURIAM.
James E. Beal (Beal) was ordered in March 1992 to pay child support of $176 monthly for his two children. The children’s mother petitioned for modification. The trial judge, after a May 31, 1995 modification hearing, increased Beal’s child support obligation to $300 monthly. The Florida Department of Revenue1 appeals.
Section 61.30, Florida Statutes (1995), in relevant part provides:
Child support guidelines.—
(l)(a) The child support guideline amount as determined by this section presumptively establishes the amount the trier of fact shall order as child support in an initial proceeding for such support or in a proceeding for modification of an existing order for such support, whether the proceeding arises under this or another chapter. The trier of fact, after considering all relevant factors including the needs of the child or children, age, station in life, standard of living, and the financial status and ability of each parent, may order payment of child support which varies, plus or minus 5 percent, from the guideline amount. The trier of fact may order payment of child support in an amount which varies more than 5 percent from such guideline amount only upon a written finding, or a specific finding on the record, explaining why ordering payment of such guideline amount would be unjust or inappropriate.
(Emphasis added.) The child support awarded in the instant case varies more than five percent below the guideline amount; no written finding or specific finding on the record however explains why. The record in this case is inadequate to establish an accurate guideline amount; however, there is sufficient evidence that the guideline amount is at least $398.64. We therefore reverse the order of the trial court and remand for the entry of an order setting child support in the amount of $398.64 per month, effective on the date originally provided in the modification order.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.

. The children receive aid to families with dependent children and other public assistance.